UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1439


PETER O. AGBRO; DEIDRA R. AGBRO,

                    Plaintiffs - Appellants,

             v.

AMERICAN PARTNERS BANK; CITIMORTGAGE, INC.; U. S. BANK, N.A.,
trustee for securitized trust; BANC OF AMERICA FUNDING 2006-6 TRUST;
BANK OF AMERICA, N.A.; MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INC. (MERS); DOES 1 THROUGH 100 INCLUSIVE,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:19-cv-01606-GJH)


Submitted: August 24, 2021                                        Decided: August 26, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter O. Agbro, Deidra R. Agbro, Appellants Pro Se. Vanessa Destime, Edward
Hutchinson Robbins, Jr., MILES & STOCKBRIDGE PC, Melissa O. Martinez,
MCGUIREWOODS, LLP, Baltimore, Maryland; Matthew Daniel Cohen, BWW LAW
GROUP, LLC, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Peter O. Agbro and Deidra R. Agbro appeal the district court’s order dismissing

their civil action for failure to state a claim. On appeal, we confine our review to the issues

raised in the informal brief. See 4th Cir. R. 34(b). Because the Agbros’ informal brief

does not challenge several dispositive bases for the district court’s disposition, they have

forfeited appellate review of those findings. See Jackson v. Lightsey, 775 F.3d 170, 177

(4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,

our review is limited to issues preserved in that brief.”). * Accordingly, although we grant

leave to proceed in forma pauperis, we affirm the district court’s judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
         We have reviewed the issues raised in the Agbros’ informal brief and discern no
reversible error based on those claims.

                                              2